Joseph Julier and The Atlantic National Bank of Jacksonville are trustees under the last will and testament of Katharine Ella Burton, deceased. A petition has been filed in the Circuit Court of Taylor County for judicial approval of their accounts as Trustees for the years 1939-1941 inclusive. Answers were filed by the remaindermen of the trust, objecting to the accounting and to the method adopted by the trustees for determining what part of receipts to the trust estate should be classified as income to life tenants and what part should be classified as principal to be held in trust for the benefit of the remaindermen. The Circuit Court approved the accounting made by the trustees and the formula or method adopted by them for determining principal and income. This appeal is from that decree.
This is but another, and later phase, of the trust proceedings dealt with in Wallace, et al., v. Julier, et al.,147 Fla. 420, 3 So. 2d 711. The method or formula adopted by the trustees for allocation of principal and income from the receipts of the trust estate to life tenants and remaindermen was discussed and approved in that case. We think that what was said there is applicable, and controlling, in the present controversy. The decree appealed from is affirmed, *Page 42 
on authority of Wallace, et al., v. Julier, et al., 147 Fla. 420,  3 So. 2d 711.
It is so ordered.
BUFORD, C. J., CHAPMAN, THOMAS and SEBRING, JJ., concur.